ORDER
This Court having considered the Joint Petition by the Attorney Grievance Commission of Maryland and Donna Carolyn Aldridge, respondent, in which respondent consents to indefinite suspension from the practice of law, it is this 22nd day of March, 1995,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the respondent, Donna Carolyn Aldridge, is indefinitely suspended from the practice of law in this State, and it is further,
ORDERED, that the Clerk of this Court shall certify the fact that Donna Carolyn Aldridge is indefinitely suspended to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Maryland Rule BV13.